Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-20 are presented for examination.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 4/14/21 has been entered.
 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4, 12-15, 17-20 are rejected under 35 U.S.C. 103 as being unpatentable over Marshall et al., US Patent 7,100,021 (hereinafter Marshall) in view of Song et al., US Patent 6,061,711 (hereinafter Song).
Regarding claim 1, Marshall teaches:
A processing system comprising an arrangement of tiles and an interconnect for communicating between the tiles (see e.g. fig. 3), wherein: each tile comprises an execution unit for executing machine code instructions (see e.g. col. 6 lines 43-60, col. 7 lines 46-65), each being an instance of a predefined set of instruction types in an instruction set of the processing system (see e.g. col. 7 line 61 – col. 8 line 15), each instruction type in the instruction set being defined by a corresponding opcode and zero or more operand fields for taking zero or more operands (see e.g. col. 10 lines 5-23, col. 12 lines 36-48, all instructions have zero or more operands); the interconnect is operable to conduct communications between a group of some or all of the tiles according to a bulk synchronous parallel scheme (see e.g. col. 9 lines 13-48), whereby each of the tiles in said group performs an on-tile compute phase followed by an inter-tile exchange phase with the exchange phase being held back until all the tiles in said group have completed the compute phase (see e.g. col. 6 line 43 – col. 7 line 45, a column or feature group performs a compute phase before sending data through the array to be processed by additional tiles). the instruction set comprises a synchronization instruction for execution by each tile in the group upon completion of its compute phase, wherein execution of the synchronization instruction depends on the state of an exception (see e.g. col. 11 lines 35-38, execution of a bsync micro-opcode by each processor affected by an exception condition), wherein (a) in a first state of the exception the synchronization instruction causes the execution unit to send a synchronization request to hardware logic in the interconnect (see e.g. col. 11 line 35 – col. 12 line 10, if there is no exception, synchronization is acknowledged and bsync 
Marshall fails to explicitly teach the exception being an exception enable flag and setting an exception event status to permit interrogation access to the tile.
Song teaches using an exception enable flag used to permit access to a processor and to control synchronization requests (see e.g. col. 5 lines 31-58, col. 6 lines 7-42).
Before the effective filing date of the claimed invention it would have been obvious to one of ordinary skill in the art to combine the teachings of Marshall and Song to use an exception enable flag and setting an exception event status to permit interrogation access to the tile. This would have provided an advantage of reducing the time needed to context switch and increasing control over when exceptions/interrupts are applied in anticipation of synchronization events and context switching such as discussed by Song (see e.g. col. 2 lines 7-21).
	Regarding claim 2, Marshall in view of Song teaches or suggests:
The processing system of claim 1 wherein each tile comprises a debug interface via which the exception enable flag may be modified, and to permit interrogation access to the tile (see e.g. Marshall col. 11 lines 47-54, Song col. 5 lines 31-58).
	Regarding claim 3, Marshall in view of Song teaches or suggests:
The process system of claim 1 configured to modify the exception event status after interrogation and thereby cause the synchronization instruction to send a 
Regarding claim 4, Marshall in view of Song teaches or suggests:
The processing system of claim 3 wherein the exception event status is stored in an exception recovery control register (see e.g. Marshall col. 11 line 35 – col. 12 line 10, exception register).
Claims 12-15 are rejected for reasons corresponding to those given above for claims 1-4.
Claims 17-20 are rejected for reasons corresponding to those given above for claims 1-4.


Claims 5-9 are rejected under 35 U.S.C. 103 as being unpatentable over Marshall in view of Song, further in view of Eichenberger, US Patent Application Publication 2012/0246654 (hereinafter Eichenberger).
Regarding claim 5, Marshall in view of Song teaches or suggests:
The processing system of claim 1.
Marshall in view of Song fails to explicitly teach wherein each tile in the group comprises: multiple context register sets, each context register set arranged to store a program state of a respective one of multiple threads; and a scheduler arranged to schedule the execution of a respective one of a plurality of worker threads in each of a plurality of time slots in a repeating sequence of interleaved time slots, with the program state of each of the worker threads being stored in a respective one of said context register sets; wherein 
Eichenberger teaches using multiple storage/register sets for worker threads, scheduling worker threads in time slots, and holding worker threads for synchronization (see e.g. para. [0052-3], [0056-62], [0065-7]).
Before the effective filing date of the claimed invention it would have been obvious to one of ordinary skill in the art to combine the teachings of Marshall, Song, and Eichenberger such that each tile in the group comprises: multiple context register sets, each context register set arranged to store a program state of a respective one of multiple threads; and a scheduler arranged to schedule the execution of a respective one of a plurality of worker threads in each of a plurality of time slots in a repeating sequence of interleaved time slots, with the program state of each of the worker threads being stored in a respective one of said context register sets; wherein according to said bulk synchronous parallel scheme, the exchange phase is held back until all the worker threads on all the tiles in the group have issued a synchronization request to indicate they have completed the compute phase. This would have provided an advantage such as discussed by Eichenberger: “The advantage of this approach is to even out the work among as many cores as possible” (see para. [0056]).
Regarding claim 6, Marshall in view of Song and Eichenberger teaches or suggests:
The processing system of claim 5, wherein the exchange phase is arranged to be performed by a supervisor thread separate to the worker threads, wherein the 
Regarding claim 7, Marshall in view of Song and Eichenberger teaches or suggests:
The processing system of claim 6, wherein the execution unit on each tile is configured to pause instruction issue from the supervisor thread in response to executing the synchronization instruction; and wherein the logic in the interconnect is configured so as, in response to receiving the synchronization request from all the tiles in the group, to send back a synchronization acknowledgment signal to each of the tiles in the group in order to resume the instruction issue (see e.g. Marshall col. 11 line 35 – col. 12 line 10, Eichenberger para. [0052-3], [0056-62], [0065-7]).
Regarding claim 8, Marshall in view of Song and Eichenberger teaches or suggests:
The processing system of claim 6, wherein the context register sets on each tile comprise: multiple worker context register sets arranged to represent the program state of respective ones of said plurality of worker threads, and an additional supervisor context register set comprising an additional set of registers arranged to represent a program state of the supervisor thread (see e.g. Eichenberger para. [0052-3], [0056-62], [0065-7]).
Regarding claim 9, Marshall in view of Song and Eichenberger teaches or suggests:
The processing system of claim 6, wherein: the supervisor thread is arranged to begin by running in each of said time slots; the instruction set further comprises a relinquish instruction and the execution unit is configured so as, in response to the opcode of the relinquish instruction, to relinquish the time slot in which the relinquish .




	Claims 10, 11, 16 are rejected under 35 U.S.C. 103 as being unpatentable over Marshall in view of Song, further in view of Bequet et al., US Patent Application Publication 2018/0181446 (hereinafter Bequet).
Regarding claim 10, Marshall in view of Song teaches or suggests:
The processing system of claim 1.
Marshall in view of Song fails to explicitly teach programmed to perform a machine intelligence algorithm in which each node in a graph has one or more respective input edges and one or more respective output edges with the input edges of at least some of the nodes being the output edges of at least some others of the nodes, each node comprising a respective function relating its output edges to its input edges, with each respective function being parameterized by one or more respective parameters, and each of the respective parameters having an associated error, such that the graph converges toward a solution as the errors in some or all of the parameters reduce, wherein each of the tiles models a respective subgraph comprising a subset of the nodes in the graph, wherein said group is selected at least in part by an operand of the synchronization instruction.

Before the effective filing date of the claimed invention it would have been obvious to one of ordinary skill in the art to combine the teachings of Marshall, Song, and Bequet where the system is programmed to perform a machine intelligence algorithm in which each node in a graph has one or more respective input edges and one or more respective output edges with the input edges of at least some of the nodes being the output edges of at least some others of the nodes, each node comprising a respective function relating its output edges to its input edges, with each respective function being parameterized by one or more respective parameters, and each of the respective parameters having an associated error, such that the graph converges toward a solution as the errors in some or all of the parameters reduce, wherein each of the tiles models a respective subgraph comprising a subset of the nodes in the graph, wherein said group is selected at least in part by an operand of the synchronization instruction. This would have provided an advantage such as discussed by Bequet of “improving accountability, reproducibility and ease of access in the use of pooled data and pooled routines to perform analyses of pooled data” (see para. [0076]).
Regarding claim 11, Marshall in view of Song and Bequet teaches or suggests:
The processing system of claim 10, wherein the operand of the synchronization instructions selects whether to include only tiles on the same chip or tiles on different chips in said group (see e.g. Marshall col. 7 lines 35-45).
Claim 16 is rejected for reasons corresponding to those given above for claim 10.





Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-20 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-17 of copending Application No. 16/419373 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because they have significantly overlapping claim scope.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Response to Arguments
Applicant’s arguments regarding the exception enable flag language have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Song.





Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN M LINDLOF whose telephone number is (571)270-1024.  The examiner can normally be reached on M-F 9:00-6:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Aimee Li can be reached on 5712724169.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JOHN M LINDLOF/Primary Examiner, Art Unit 2183